On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
It appears that the views which we have expressed in the present suit are in conflict with the opinion in Colonial Sugars Co. v. Board of State Affairs et al. (two cases) 154 La. 971, 98 South. 546. If the former opinion is correct, the present opinion is incorrect, and vice versa.
After re-examining the legal questions involved, we prefer to adhere to our present opinion as containing the correct exposition of the law. Opinion in the cases of Colonial Sugars Co. v. Board of State Affairs et al., referred to supra, are, therefore, expressly overruled.
Rehearing refused.